DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed April 11, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 11-14, 16-18, and 20 are pending.
4.	In the reply filed on November 26, 2021, applicant elected Group II, now claims 11-14, 16-18, and 20, and viruses for the species without traverse.
5.	Claims 11-14, 16-18, and 20 are examined on the merits solely in regards to the elected species.

	Claim Rejections - 35 USC § 103
6.	Claims 11-14, 16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanterpool (US 7,867,523), Frome (US 2003/0224072), and Smith (US 2014/0255525) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the claimed invention is patentable over the prior art due to the unexpected, synergistic results shown in Table 1 of the specification.  However, the results in Table 1 are shown for the non-elected species of bacteria and fungi.  These species have not been searched.  The search has been limited to the elected species of virus (see MPEP 803.02).  Table 1 does not demonstrate unexpected results for the treatment or prevention of viral infection.  Therefore, is not considered to render the elected invention of viral treatment allowable.  An artisan would not necessarily expect that results shown for bacteria and fungi to also be shown for the treatment of virus.  Therefore, the argument for patentability based on unexpected results is not persuasive because the results are not shown for the elected, examined species of virus.  
In addition, applicant argues:
Vanterpool only discloses the effect of resveratrol (i.e. one of various components of grape extract), but does not disclose the effects of grape extract by itself on symptoms associated with influenza. Considering that the grape extract contains numerous components other than resveratrol, and that these components interact with other components to exhibit various effects, the effects of grape extract cannot be easily inferred to exhibit the same effect as resveratrol since it is only one of the numerous components contained in the grape extract.

However, the reference teaches that the resveratrol is a grape skin extract (see column 4, lines 21-22).  Applicant’s claims do not contain any structural limitations on the grape extract other than it is a grape skin extract.  Thus, Vanterpool is considered to properly teach this broadly claimed ingredient of applicant’s composition.
Applicant also argues:
Frome discloses that Geranium Oil Bourbon is the main component showing therapeutic effect for treating viral sore throat, but lavender is just one among the five components that may be additionally comprised. See Frome at paragraphs [0066] and [0069]. Therefore, there is no motivation for those skilled in the art to select lavender oil, not the essential component Geranium Oil Bourbon.

Smith discloses that Lemon juice is one of the five components of a composition for alleviating symptoms of influenza and common cold (see Smith at paragraph [0053]) (other components: Apple Cider Vinegar, Coconut vinegar, Organic honey and Peppermint Extract).

However, applicant’s claims use the broad transitional phrase “comprising.”  As discussed in MPEP section 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…”.  Thus, the additional ingredients required by Frome and Smith are not excluded for applicant’s composition.  Therefore, the references properly teach the lavender oil and lemon extract ingredients because applicant’s claims encompass unrecited elements.

7.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655